Citation Nr: 1243370	
Decision Date: 12/18/12    Archive Date: 12/27/12

DOCKET NO.  09-30 590	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an increased (compensable) evaluation for appendectomy scar.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

D. Schechter, Counsel



INTRODUCTION

The Veteran served on active military duty from January 1957 to December 1958.

The appeal comes before the Board of Veterans' Appeals (Board) from an August 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas. 

The Board in November 2011 remanded the case for the scheduling of a hearing.  In May 2012, the Board denied a petition to reopen a previously denied claim of service connection for chronic bronchitis/chronic obstructive pulmonary disease (COPD).  At that time, the Board also remanded the rating issue pertaining to the scar to the agency of original jurisdiction for additional development.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

By the preponderance of competent and probative evidence of record, for the entire applicable rating interval beginning up to a year prior to April 29, 2008, and for any lesser period during that interval, the Veteran's appendectomy scar has not been either deep or cause limited motion, and cover an area exceeding six square inches; has not covered an area of 144 square inches; has not been unstable; and was not painful upon examination.


CONCLUSION OF LAW

The criteria for a compensable rating for appendectomy scar have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.7 (2012); 38 C.F.R. § 4.118, Diagnostic Codes 7801, 7802, 7803, 7804 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012). 

Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In addition, the decision of the United States Court of Appeals for Veterans Claims (Court) in Dingess v. Nicholson, 19 Vet. App. 473 (2006) requires more extensive notice in claims for compensation, e.g., as to potential downstream issues such as disability rating and effective date.

If complete notice is not provided until after the initial adjudication, such a timing error can be cured by subsequent legally adequate VCAA notice, followed by readjudication of the claim, as in a statement of the case (SOC) or supplemental statement of the case (SSOC).  Where there is an uncured timing defect in the notice, subsequent action by the RO which provides the claimant a meaningful opportunity to participate in the processing of the claim can prevent any such defect from being prejudicial.  Mayfield v. Nicholson, 499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

The United States Supreme Court has held that an error in VCAA notice should not be presumed prejudicial, and that the burden of showing harmful error rests with the party raising the issue, to be determined on a case-by-case basis.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  In this case, the Veteran has not demonstrated any prejudicial or harmful error in VCAA notice and, as discussed herein, the Board has not identified any. 

VA has fulfilled the above requirements with regard to the claim of entitlement to an increased rating for appendectomy scar. 

By a notice letter dated in May 2008, the Veteran was informed of the evidence required to substantiate the claim for an increased rating for appendectomy scar.  The letter also appropriately informed of the relative duties of the Veteran and VA in obtaining evidence in furtherance of the claim.  This included informing that it was ultimately the Veteran's responsibility to see that evidence required to sustain the claim is obtained.  These notices were followed by the appealed August 2008 rating action, as well as by subsequent readjudications, including most recently by an SSOC in November 2012.  The notice letter informed the Veteran how VA determines disability ratings and effective dates for ratings, in general compliance with the requirements of Dingess. 

VA's duty to assist the Veteran in the development of the claim includes assisting him in the procurement of service medical records and pertinent treatment records, and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that the RO and AMC (Appeals Management Center) appropriately assisted the Veteran in obtaining indicated treatment and evaluation records, including both VA and private records.  Service records were also associated with the claims file.  The RO also informed the Veteran, including in the appealed rating action, and subsequently by SOC and SSOCs, of records obtained, and thus by implication of records not obtained, in furtherance of his claim. 

The AMC, by a November 2012 SSOC, most recently reviewed the appealed claim prior to the Board's adjudication herein of the claim on appeal.  The Veteran's authorized representative by a subsequent November 2012 submission waived the applicable waiting period subsequent to the SSOC, to allow the Board to afford expedited processing and adjudication of the claim that is the subject of this appeal.  

VA's duty to assist the Veteran by providing examinations when necessary was also adequately fulfilled.  38 U.S.C.A. § 5103A.  The Board finds that the VA examination afforded the Veteran in June 2012, and its findings and analysis, as discussed below, taken together with the balance of the evidence of record, is adequate for the Board's adjudication herein.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  The examination provided sufficient detail, and supported its conclusion with sufficient analysis supported by review of the evidence presented, which analyses are readily weighed against contrary evidence.  Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007).

Further, the evidence so considered by the examination report was sufficient and encompassed the evidence of record.  Thus, the examination, taken together with records of VA and service treatment, as well as private examination and treatment records, and statements by the Veteran, as well as other evidence of record, adequately support the Board's adjudication.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board accordingly concludes that no further examination is required to support the Board's adjudication of the claim for increased rating for an appendectomy scar. 

Based on the evidence presented, the Board finds no reasonable likelihood that further evaluation would produce findings supporting more beneficial outcomes than those already afforded the Veteran for the increased rating claim the subject of appeal.  Ultimately, in the absence of credible evidence that the evidence obtained, including VA examination evidence, is materially incomplete or inadequate for the Board's adjudication of the claim, the burden must shift to the Veteran to produce evidence which has not been found upon VA examination or otherwise shown by the evidence of record.  The claimant bears the burden of presenting and supporting his claims for benefits.  38 U.S.C.A. § 5107(a). See Fagan v. Shinseki, 573 F.3d 1282 (Fed. Cir. 2009). 

The Board also finds that requirements of the Board's prior remands in November 2011 and May 2012 have been substantially fulfilled with regard to the increased rating claim adjudicated herein.  These requirements included affording the opportunity of a Board hearing, and obtaining a VA examination to address the claimed appendectomy scar.  The Veteran was afforded the opportunity of a hearing in July 2011, but failed to appear for that hearing.  The Veteran was afforded the required VA examination in June 2012.  These developments were followed by AMC readjudication of the claim by an SSOC.  Only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998).  D'Aries v. Peake, 22 Vet. App. 97 (2008). 

The Veteran has not indicated the existence of additional pertinent evidence.  In November 2012, the Veteran's representative indicated that the Veteran does not have any additional evidence regarding the appeal.  The case presents no reasonable possibility that additional evidentiary requests would further the appealed claim.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159.  Hence, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

In short, in this case, with regard to the increased rating claim herein adjudicated, the Board finds that any error in notice and development assistance cannot "reasonably affect the outcome of the case," and hence will not affect "the essential fairness of the [adjudication]" for the rating assigned for the rating period in question, for the appealed claim.  ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998); Mayfield v. Nicholson, 19 Vet. App. 103 (2005). 

In view of the foregoing, the Board finds that all notification and development actions needed to render a decision on the Veteran's claim on appeal herein adjudicated have been accomplished. 

II. Evidentiary Considerations

Relevantly, 38 U.S.C.A. 1154(a) (West 2002) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Although medical evidence may be required to support a claim in instances were specialized knowledge is required, lay statements may serve to support a claim by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (a lay person is competent to testify to pain and visible flatness of the feet).

It is the responsibility of the Board to weigh the evidence, including the medical evidence, and determine where to give credit and where to withhold the same and, in doing so, the Board may accept one medical opinion and reject others.  Evans v. West, 12 Vet. App. 22, 30 (1998).  The Board cannot make its own independent medical determination, and it must have plausible reasons, based upon medical evidence in the record, for favoring one medical opinion over another.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997).

Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno, 6 Vet. App. at 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).

In determining the weight to be assigned to evidence, credibility can be affected by inconsistent statements, internal inconsistency of statements, inconsistency with other evidence of record, facial implausibility, bad character, interest, bias, self- interest, malingering, desire for monetary gain, and witness demeanor.  Caluza v. Brown, 7 Vet. App. 498, 511, 512 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).

The United States Court of Appeals for the Federal Circuit has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a disability when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical profession."  Jandreau, 492 F.3d at 1372.

It is the Board's responsibility to evaluate the entire record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court held that an appellant need only demonstrate that there is an "approximate balance of positive and negative evidence" in order to prevail.  The Court has also stated, "It is clear that to deny a claim on its merits, the evidence must preponderate against the claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

III. Claim for Increased Rating for Appendectomy Scar

The Veteran contends, in effect, that his appendectomy scar warrants a higher disability rating than that assigned.  This claim allows for adjudication of the rating to be assigned for up to a year prior to the April 29, 2008, date of receipt of the claim for increased rating for appendectomy scar.  38 C.F.R. § 3.400(o) (2012). 

Disability evaluations are assigned to reflect levels of current disability.  The appropriate rating is determined by the application of a schedule of ratings which is based on average impairment of earning capacity. Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2012). When there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7 (2012). 

In all cases, the Board attempts to determine the extent to which the Veteran's disability adversely affects his ability to function under the ordinary conditions of daily life, and the assigned rating is based, as far as practicable, upon the average impairment of earning capacity in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10 (2012).  In determining the level of impairment, the disability must be considered in the context of the entire recorded history.  38 C.F.R. § 4.2 (2012); Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991). 

The Board notes that the regulations related to the rating of scars were revised effective October 23, 2008.  See 73 Fed. Reg. 54710 (Sept. 23, 2008).  Generally, in a claim for an increased rating, where the rating criteria are amended during the course of the appeal, the Board considers both the former and the current schedular criteria.  See Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003); see also VAOPGCPREC 7-2003.  However, as set forth in the Federal Register, the revised criteria apply to all applications for benefits received by VA on or after the effective date of October 23, 2008, unless the claimant specifically requests otherwise, which he did not in this case.  See 73 Fed. Reg. at 54710.  Accordingly, because the Veteran's claim was received on April 29, 2008, and hence prior to October 23, 2008, and because he did not specifically request consideration under the revised criteria, the revised criteria are not for application in this case. 

Under the applicable (earlier) regulations, for a compensable disability rating for the abdominal appendectomy scar in question, the scar must be deep or cause limitation of motion and cover an area exceeding 6 square inches, or must be superficial without limitation of motion and cover an area of at least 144 square inches, or must be superficial and unstable, or must be superficial and painful on examination. 38 C.F.R. § 4.118, Diagnostic Codes 7801, 7802, 7803, 7804 (2008).

The Board, in May 2012, remanded the claim based on the Veteran's assertion in April 2008 that his appendectomy scar was tender.  There was not objective evidence of disability with regard to the scar in the clinical record for the applicable rating interval, beginning up to a year prior to the April 29, 2008, date of receipt of claim for increased rating for an appendectomy scar.  Obtained records following the Board's remand do not consist of any treatment records addressing the appendectomy scar. 

Pursuant to the Board's remand, the Veteran was afforded a VA examination for compensation purposes in June 2012 to address the scar.  The VA examiner accurately noted that the Veteran was hospitalized for three days for his appendectomy performed in service in March 1958, and then discharged to full duty.  The record does not reflect scar complications following that surgery.  The scar as observed by the June 2012 examiner was a linear abdominal scar 8.5 centimeters in length, with an approximate combined total area of two square centimeters (three tenths of a square inch).  The examiner identified no elevation, depression, or adherence to underlying tissues.  The examiner also observed that the scar was not painful or unstable, and not impairing of any functioning.  Exposed surfaces of the head, face, neck, and extremities were unaffected. 

The Board finds no credible evidence contrary to the findings of the June 2012 VA examiner. 

Thus, pursuant to findings upon the June 2012 examination, the scar was not deep, did not cause limitation of motion, did not cover an area exceeding 6 square inches, did not cover an area of 144 square inches, was not unstable, and was not painful upon examination.  These bases for a compensable evaluation were thus not supported upon examination, and are not otherwise supported by the record.  See 38 C.F.R. § 4.118, Diagnostic Codes 7801, 7802, 7803, 7804 (2008).  The Veteran did not demonstrate a painful scar at the examination and the examiner did not observe a painful scar.  The Veteran's written assertion of tenderness, outside the parameters of an examination, does not meet the applicable criteria for a compensable rating.  38 C.F.R. § 4.118, Diagnostic Code 7804 (2008).  Thus, while the Veteran is competent to assert such tenderness, the assertion as presented is insufficient to support the claim for a compensable rating as the Board finds that the evidence resulting from the clinical examination is more probative as to whether the scar is painful upon examination.

The Board accordingly finds no basis in applicable regulations to afford the Veteran greater than a noncompensable rating for his circa-1958 appendectomy scar.  38 C.F.R. § 4.118 (2008). 

The above determination is based upon consideration of applicable rating provisions.  It should also be pointed out that there is no showing that the Veteran's appendectomy scar has reflected so exceptional or unusual a disability picture as to warrant the assignment of any higher evaluation on an extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1) (2012).  Without sufficient evidence reflecting that the Veteran's disability picture is not contemplated by the rating schedule, referral for a determination of whether the Veteran's disability picture requires the assignment of an extra-schedular rating is not warranted.  See Thun v. Peake, 22 Vet. App. 111, 115-16 (2008).

The Board has considered staged ratings, but finds no evidence supportive of a compensable rating during any interval within the appeal period, beginning up to a year prior to the April 29, 2008, date of receipt of claim for increase.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  Furthermore, because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine does not apply. 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert, 1 Vet. App. at 49.


ORDER

Entitlement to an increased (compensable) evaluation for appendectomy scar is denied. 



____________________________________________
RYAN T. KESSEL
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


